Citation Nr: 1527190	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disease, claimed as coronary artery disease.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to March 1955 and April 1955 to October 1959. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefit Management System (VBMS).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2010 decision, the Board denied the Veteran's claim for service connection for sinusitis.

2.  The evidence received since the July 2010 Board decision does not relate to an unestablished fact necessary to substantiate the sinusitis claim and does not raise a reasonable possibility of substantiating the claim.  

3.  A heart disease did not have its clinical onset in service and is not otherwise related to active duty; cardiovascular disease was not exhibited within the first post service year.  

4.  The Veteran does not currently have PTSD; additional psychiatric diagnoses raised by the record are not attributable to active service or suggest psychosis within the first post service year.  


CONCLUSIONS OF LAW

1.  The July 2010 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The Veteran has not submitted new and material evidence to reopen a claim of service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for heart disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

VA provided adequate notice in May and August 2012 letters, including notice in light of Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014 (VA not obligated provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim).  Although the August 2012 letter does not specifically identify the July 2010 Board decision, it provides clear notice that the sinus claim was last finally denied in 2010 due to absence of a nexus to service.  The Veteran does not contend that any of his claims are prejudiced by a notification deficiency and none has been identified by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA, and private medical records.  Although the Veteran's STRs were affected by the fire, the RO obtained all available service records.  (See March 2004 Personnel Information Exchange System (PIES) response).  

When STRs are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

VA provided adequate medical examinations and opinions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded October 2012 cardiac and July 2014 psychiatric examinations.  The examination reports reflect a thorough review of the claims folder, complete clinical examination, and responsive opinions with plausible supporting rationales.  The Board considers the VA examinations adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the previously denied sinus claim, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished.  Woehlaert, 21 Vet. App. at 463.  In this instance, it is determined that new and material evidence has not been received, and the issue of providing a new examination is moot.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10. 

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim for service connection for a sinus disorder was last previously denied in a July 2010 Board decision due to lack of a nexus to service.  The evidence considered at that time included: STRs, private medical records from November 1999 to September 2002, VA treatment records from 2002 to 2007, and VA examination reports from August 2006 and February 2010.  

In January 2011, the Veteran submitted private medical records from 1998 through 2002 and previously considered STRs showing treatment for sinusitis.  The Board cited several of the re-submitted STRs and private medical records in its July 2010 decision.  

In February 2013, the Veteran reported that his sinus disorder had been aggravated since his "original decisions."  Updated VA treatment records do not show additional treatment for sinusitis or similar symptoms.  

The Board finds that the newly received evidence is cumulative of previously considered evidence.  It indicates that the Veteran believes he has recently experienced increased sinus symptoms, but does not suggest a nexus to service for his post-service sinus symptoms.  The newly received evidence does not include a new diagnosis or suggest a nexus to service when considered by itself or within a longitudinal review of the sinus illness history.  Hodge, 155 F. 3d at 1363; Shade, 24 Vet. App. at 117.  Consequently, it is not new and material evidence.  38 C.F.R. § 3.156.  The petition to reopen a previously denied claim for a sinus disorder must be denied.  Id.; 38 U.S.C.A. § 5107(b).  

III.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, heart disease and psychosis qualify as 38 C.F.R. § 3.309(a) chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered for these claims. 

Service connection for heart disease and psychosis, as 38 C.F.R. § 3.309(a) chronic diseases, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran is not show to have any form of heart disease or psychosis within the first post-service year.  Accordingly, the presumption is not beneficial to the Veteran in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Coronary artery disease (CAD)

March 1955 Report of Medical History reflects that the Veteran reported chest pain.  The examiner commented that it was described as a "side stitch" upon exertion.  Contemporaneous clinical evaluation shows that the Veteran's heart was clinically evaluated and deemed to be normal.  

September 1956 STRs reflect that the Veteran had a 3 month history of syncope episodes.  He also had breathing problems.  The examiner assessed chronic sinusitis.  Additional comments indicate that the Veteran had been working very hard without any breaks.  The clinician advised the Veteran to rest.  An October 1956 entry indicated that the Veteran's syncope improved.  

October 1959 Report of Medical History for separation reflects that the Veteran denied having or ever having shortness of breath, chest pain or pressure, and palpitation or pounding hear.  Contemporaneous clinical evaluation showed that his heart was clinically evaluated and deemed to be normal.  Chest X-ray was negative.  Blood pressure was measured as 120/66.

July and September 2000 VA treatment records show that the Veteran complained about dyspnea on exertion.  He had an echocardiogram and was assessed as having stable CAD.  

October 2002 private medical records reflect that the Veteran had a cardiac catheterization and coronary angioplasty and stenting.  He reported that he had exertional chest pain beginning about nine months ago.  Immediately prior to admission, he had an episode of resting chest pain.  Clinical evaluation and testing suggested acute coronary syndrome as opposed to myocardial infarction.  The Veteran improved following treatment and was without chest pain.  He was discharged in stable condition.  

In December 2002, the Veteran had aortic valve replacement.  

In February 2004, the Veteran reported, in connection with a different claim, that he did not seek medical attention in service for his injuries, but rather "toughed it out."    

April 2009 VA primary care records indicate that angina had returned. 

August 2012 Chest X-ray report indicates that the Veteran did not have active cardiopulmonary process.  

The Veteran was afforded a VA cardiac evaluation in October 2012 with review of the claims folder.  The examiner diagnosed CAD beginning August 2000 and various other cardiac disorders subsequently manifested.  He noted that March 1955 Report of Medical History did not indicate significant cardiorespiratory complaints or findings and that the syncope was not indicative of organic cardiopulmonary disease.  The Veteran reported a history of periodic dyspnea with an uncertain etiology.  The examiner indicated that the Veteran was first medically treated for heart disease in 2000 with a 6 month history of dyspnea on exertion and stable angina.  He reviewed the subsequent cardiac treatment history in detail.  Currently, the Veteran had dyspnea and fatigue upon exertion.  He denied angina, dizziness or syncope.  He had limited exercise capabilities due to orthopedic disabilities.  A cardiac clinical evaluation was performed and its findings were reported in detail.  Recent cardiac clinical test results were listed.  The examiner expressed a negative opinion for all cardiac disorders.  He indicated that the Veteran did not have any clinical manifestation of heart disease in-service and that the chest pain and syncope symptoms were attributable to non-cardiac disorders.  He noted that the Veteran was not medically treated for heart disease until more than 40 years post-service.  He indicated that the current cardiac disorders were due to the natural progression of the disease with aging secondary to subsequent development of hypertension and hyperlipidemia.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that chest pain and dyspnea exhibited in service may be a symptom of cardiac disease is generally known, and the Veteran's testimony that current cardiac disease is related to symptoms exhibited in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board notes that cardiac work-ups in service did not reveal the presence of underlying disease and the first diagnosis of cardiac disease is dated about 40 years after service discharge, with a relatively recent onset of pertinent symptoms.   

The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  He explained why the STRs did not support a finding of cardiac disease manifesting in service.  He suggested that the current manifestations of heart disease were more likely related to aging and post service hypertension and hyperlipidemia.  The VA examiner's medical opinion is plausible and consistent with the record.  The Board considers it highly persuasive evidence weighing against a nexus to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

For the reasons stated above, a nexus has not been demonstrated; even under VA's heightened duties in cases where STRs may be incomplete.  O'Hare, 1 Vet. App. at 367; Russo, 9 Vet. App. 46.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for heart disease is not warranted.

(ii) Acquired psychiatric disorder, to include PTSD

Supplementary regulations govern PTSD claims, in addition to the general service connection laws and regulations noted above.  38 C.F.R. § 3.304(f).  For PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  Id.; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Briefly, the Board notes that this claim was pending before the agency of original jurisdiction on August 4, 2014, and the DSM-5 applies to this claim.  See 79 Fed. Reg. 45094 (Aug. 4, 2014); Statement of the Case issued August 11, 2014.  

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id. 

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-5 PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Personnel records show that the Veteran was stationed in Korea from November 1955 to March 1957 and in Germany from October 1958 to September 1959.  He was placed in confinement for several months from April 1959 to September 1959 for larceny and financial impropriety.  Personnel records reflect that the Veteran's conduct and efficiency ratings dropped to unsatisfactory for the period from February to September 1959.  

STRs from August 1959 indicate that the Veteran had difficulty working with others in his unit and had two Court Martials.  Clinical observation showed the Veteran to be oriented, rationale, and coherent.  He was free from psychosis.  The examiner assessed antisocial personality.  

On his October 1959 Report of Medical History for separation, the Veteran denied having or ever having insomnia, depression, or nervous trouble.  Contemporaneous clinical evaluation showed psychiatric findings to be normal.  

April 2012 Vet Center records reflect that the Veteran was extensively queried about his symptoms.  Mental status evaluation (MSE) was grossly normal.  Notably, the Veteran displayed tense motor activity and disorganized thinking.  He complained about early insomnia and low energy level.  

June 2012 Vet Center records show that the Veteran wanted to discontinue counseling.  He believed he was doing "ok."  The clinician noted the Veteran had depressed mood, sleep difficulties, anhedonia, exaggerated startle reflex, and financial difficulties.  He had three counseling sessions.  The clinician assessed a mildly depressed mood due to financial difficulties, but with positive coping skills and attitude.  He cited the Veteran's social support system and enjoyment of daily activities.  The clinician reiterated that the Veteran did not meet the criteria for a PTSD diagnosis based upon quantitative testing.  The examiner closed the Veteran's case and advised that he may return anytime.  

November 2012 Vet Center records indicated that the Veteran reported working in the motor pool while stationed in Korea and was exposed to Korean demilitarized zone (DMZ) combat.  Since separation, the Veteran had isolative behaviors and emotional changes.  He currently had memory problems, depression, and poor relationships with his adult children.  Quantitative testing was negative for a PTSD diagnosis.  

In February 2013, the Veteran reported that he did not participate in combat.  However, he was in "clean-up which was fox-hole guard duty" and participated or witnessed gunfire at night.  

May 2013 VA treatment records show that the neuropsychologic testing suggested probable dementia due to vascular disease.  

February 2014 VA psychiatric records indicate that the Veteran had had memory testing suggestive of mild memory loss.  

March 2014 VA psychiatric records reflect that the Veteran did not believe he had any memory or psychiatric problems.  He reported sleeping well, enjoying life, and not being too limited in activities.  However, the Veteran's wife reported that the Veteran had noticeable problems with memory.  MSE was grossly normal.  The examiner assessed normal age-related memory changes versus early dementia.  He listed a diagnosis of rule out dementia.  

In July 2014, the Veteran was afforded a VA psychiatric examination with review of the claims folder.  The examiner determined that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for PTSD.  Rather, she diagnosed mild cognitive impairment versus dementia based upon October 2013 VA treatment records.  The Veteran had been married for 35 years.  He reported that his son tried to kill him in 1957, but his dog guarded him from attack.  The examiner commented that this narrative was inconsistent with previous reports.  He denied having any close friends.  His primary activity was watching television.  He used to care for pets, but had to stop when he changed residences three years ago.  He had difficulty providing a cogent account of his work history.  He retired in 1998.  He denied any longstanding problems with work.  

The examiner noted that the Veteran had several negative depression and PTSD screens from 2002 through March 2014.  The Veteran denied any history of inpatient psychiatric treatment.  He indicated that he had isolative behaviors and continued to be upset about moving from his farm several years ago.  He endorsed a history of exaggerated startle reflex, progressive memory impairments, and increased need for assistance with daily activities.  He related nightmares about when he accidently shot a dog in service.  The Veteran reported several stressors, but the examiner determined that they were either inadequate to support a PTSD diagnosis or unrelated to fear of hostile military activity.  

The examiner summarized the current psychiatric symptoms as mild memory loss, speech intermittently illogical, obscure, or irrelevant, and impaired abstract thinking.  Behavioral observations showed the Veteran to present with an appropriate appearance and eye contact.  Mood was euthymic with broad affect.  His affect was occasionally incongruent with the topic of discussion.  His speech exhibited mild to moderate speech finding problems and content was irrelevant and tangential at times.  Comprehension deficits were observed.  The examiner believed the Veteran could not manage his financial affairs.  She summarized that the in-service events reported by the Veteran do not meet the stressor threshold for a PTSD diagnosis.  She believed the observed deficits in cognition and insight suggested a DSM-5 dementia diagnosis.  She concluded that there was no mental disorder that began or was caused by military service.    

The Veteran contends service connection is warranted for an acquired psychiatric disorder.  As discussed below, a current PTSD diagnosis had not been demonstrated and the record does not suggest any additional psychiatric diagnosis is related to service.  The claim must be denied.

The Veteran had service in Korea and Germany.  Service records do not in any way suggest that he engaged in combat.  See DD 214; Personnel records.  The Veteran's own descriptions of duty are inconsistent, endorsing combat participation in November 2012 and denying combat in February 2013.  The Veteran has been diagnosed with dementia and the record suggests that he does have a memory deficit, though its severity is not clear.  Regardless, his recent descriptions of stressors in service and the onset of symptoms in the remote past have not been consistent or reliable.  To the extent he is competent to describe symptoms and stressors since service, these descriptions are not of great probative value.  The July 2014 VA examiner considered the Veteran's reports of stressful incidences in service.  However, she determined that he did not identify a stressor adequate to support a PTSD diagnosis.  She explained that his reported stressors did not relate to fear of hostile activity to meet the relaxed evidentiary requirement for a PTSD stressor under 38 C.F.R. § 3.304(f)(3).  The November 2012 Vet Center records confirm that quantitative clinical testing did not show a current PTSD diagnosis.  As there is no persuasive evidence of a current PTSD diagnosis, service connection for PTSD is not warranted. See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319, 323 (2007); 38 C.F.R. § 3.304(f).  

Additional psychiatric diagnoses of dementia and depression have been raised by the record.  See Clemons, 23 Vet. App. 1.  Review of the psychiatric treatment records clearly shows that the current psychiatric symptoms are related to mild dementia and contemporaneous stressors as opposed to any incident of service.  

For the reasons stated above, a nexus has not been demonstrated; even under VA's heightened duties in cases where STRs may be incomplete.  O'Hare, 1 Vet. App. at 367; Russo, 9 Vet. App. 46.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.


ORDER

The petition to reopen the previously denied service connection claim for a sinus disorder is denied.

Service connection for heart disease, claimed as coronary artery disease, is denied. 

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 


REMAND

Another audiology examination is needed for the hearing loss and tinnitus claims.    The November 2012 VA audiology examination report is inadequate for rating purposes.  The audiologist based her negative medical opinion solely on the whispered voice findings at separation.  The Veteran was not provided an opportunity to describe his history of in-service noise exposure and hearing loss.  In February 2014 VA audiology records (available via Virtual VA), he reports that it has been present for many years.  Another VA audiology examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for another VA audiology examination.

The electronic claims folder must be given to the examiner, who should acknowledge receipt and review of the records and this remand. 

The examiner should interview the Veteran about noise exposure and his hearing loss and tinnitus history.  He must be afforded a puretone audiometry test and Maryland CNC speech discrimination test.

Based upon test results and a complete review of the record, the examiner must express an opinion as to whether it is more likely than (50 percent probability or greater) that the Veteran's current hearing loss and tinnitus is related to in-service noise exposure.  A detailed rationale, including consideration of the Veteran's reports, must be provided. 

The Veteran is competent to describe his reports of noise exposure and hearing loss and tinnitus history.  His reports must be considered.  His reliability as a historian should be taken into account, including his inconsistent history regarding his psychiatric symptoms and stressors and his diagnosed dementia.   

If the examiner cannot provide an opinion without resort to speculation, he or she explain why and identify any outstanding medical records that would facilitate a non-speculative opinion.

2.  After conducting the above development and additional action deemed necessary, adjudicate the claims.    If any claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


